           Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 1 of 34




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


 VI TECHNOLOGIES, LLC,                                  CIVIL ACTION NO. 6:21-cv-00318

                Plaintiff,                            ORIGINAL COMPLAINT FOR PATENT
          v.                                                  INFRINGEMENT

 WOOLPERT, INC.                                             JURY TRIAL DEMANDED

                Defendant.




                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff VI Technologies, LLC (“VI” or “Plaintiff”) files this Complaint against Woolpert,

Inc. (“Defendant”) alleging, based on its own knowledge as to itself and its own actions, and based

on information and belief as to all other matters, as follows:


                                            PARTIES

     1.        VI is a corporation filed under the laws of the State of Texas, with its principal

place of business at 7800 Washington Avenue, Suite 700, Houston, TX 77007.

     2.        Defendant is a company incorporated in Ohio with its headquarters at 4454 Idea

Center Boulevard, Beavercreek, OH 45430.


                                 JURISDICTION AND VENUE

     3.        This is an action for infringement of United States patents arising under 35 U.S.C.

§§ 271, 281, and 284–85, among others. This Court has subject matter jurisdiction of the action

under 28 U.S.C. § 1331 and § 1338(a).

     4.        Venue is proper in this district pursuant to 28 U.S.C. §§ 1400(b) and 1391(c).
          Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 2 of 34




     5.         Defendant is subject to this Court’s specific and general personal jurisdiction due

at least to Defendant’s substantial business in this forum, including (i) at least a portion of the

infringement alleged herein; and/or (ii) regularly doing or soliciting business, engaging in other

persistent courses of conduct, and/or deriving substantial revenue from goods and services

provided to individuals in Texas and in this district.

     6.         Specifically, Defendant intends to and does business in Texas, directly or through

intermediaries and offers its products or services, including those accused herein of infringement,

to customers and potential customers located in Texas, including in the Western District of Texas.

     7.         Defendant maintains a regular and established place of business in this district,

including at 13785 Research Boulevard, Suite 125, Austin, TX 78750, from which it performs

infringing activities and provides infringing products. Defendant may be served with process

through its registered agent for service in Texas: National Registered Agents, Inc., 1999 Bryan

Street, Suite 900, Dallas, Texas 75201.


                                      THE TECHNOLOGY

     8.         For seventeen years, Texas-based VI has been an innovator and industry thought-

leader in mapping software and sensor technologies.

     9.         VI manufactures and sells digital geoimaging technology, including, but not limited

to, systems for aerial surveying.

    10.         VI provides a platform for the development of world-class metric 3D sensor

solutions and information delivery workflows for large airborne systems, drones, and mobile

applications.




                                                         2
          Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 3 of 34




    11.        VI has been awarded fourteen United States patents in the fields of aerial surveying,

survey data processing and data management, and mapping systems. VI has also been awarded

numerous international patents on its ground-breaking technologies.

    12.        Using the principles of computer vision and photogrammetry, VI’s patented

technology transforms an array of cameras into a wide field image with accurate 3D measurement

systems and brings ultra-high-definition capabilities to numerous industries.

    13.        The patents-in-suit, U.S. Patent Nos. 7,127,348 (the “’348 patent”), 7,212,938 (the

“’938 patent”), 7,725,258 (the “’258 patent”), 8,483,960 (the “’960 patent”), 8,994,822 (the “’822

patent”), and 9,389,298 (the “’298 patent”) (collectively, the “Asserted Patents”), are generally

directed to systems and methods for collection of data relating to a target area to be mapped and

for processing the collected data to provide advanced mapping of the target area.

                             THE ACCUSED INSTRUMENTALITIES

    14.        Defendant provides aerial photography, videography, and mapping services and

products to its customers.

    15.        Defendant uses a global positioning transmitter in providing mapping services.

    16.        Defendant uses a global positioning antenna in providing mapping services.

    17.        Defendant employs airplanes and other vehicles in providing mapping services.

    18.        Defendant uses an altimeter, or other device for measuring elevation, in providing

mapping services.

    19.        Defendant uses an attitude indicator in providing mapping services.

    20.        Defendant uses one or more cameras in providing mapping services.

    21.        Defendant uses cameras that include more than one image sensor in providing

mapping services.



                                                    3
          Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 4 of 34




    22.         In providing mapping services, Defendant mounts, or causes others to mount, a

camera to a plane.

    23.         Defendant uses image sensors to generate two-dimensional representations of

subject surfaces or areas.

    24.         Defendant uses image sensors to generate three-dimensional representations of

subject surfaces or areas.

    25.         Defendant uses information received by an altimeter, or other device for measuring

elevation, among other information, to correlate data collected from an image sensor to a position

on a surface.

    26.         Defendant uses information received by a global positioning antenna to correlate

information collected from an image sensor, among other information, to a position on a surface.

    27.         Defendant uses information received by an attitude indicator, among other

information, to correlate data collected from an image sensor to a position on a surface.

    28.         Defendant uses photography platforms, including airplanes, helicopters, and

drones, that include various sensors, transmitters, and receivers (the “Platforms”).

    29.         The Platforms are fitted with high resolution digital aerial camera systems that

include on-board flight management, georeferencing, and mobile mapping software and hardware.

    30.         Defendant uses and provides camera systems (the “Image Capture Systems”)

equipped with flight management and georeferencing solutions, data processing software and

hardware, and mapping software and hardware (the “Processing Software and Hardware”).

    31.         When the Complaint references “Accused Instrumentalities,” it refers to the

combination of the Platforms, Image Capture Systems, and the Processing Software and Hardware.




                                                     4
          Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 5 of 34




                                              COUNT I

                 DIRECT INFRINGEMENT OF U.S. PATENT NO. 7,127,348

    32.         VI repeats and re-alleges the allegations in Paragraphs 1-31 as though fully set forth

in their entirety.

    33.         VI owns all substantial rights, interest, and title in and to the ’348 patent, including

the sole and exclusive right to prosecute this action and enforce the ’348 patent against infringers,

and to collect damages for all relevant times. The United States Patent and Trademark Office duly

issued the ’348 patent on October 24, 2006. A copy of the ’348 patent is attached as Exhibit A.

    34.         The ’348 patent is entitled “Vehicle Based Data Collection and Processing

System.” The ’348 patent describes vehicle-based data collection and processing systems. The

systems include, among other things, transmitters, sensors, and imaging arrays secured to a vehicle

for generating maps of a surface.

    35.         The claims of the ’348 patent are not directed to an abstract idea and also recite an

inventive concept. For example, claim 1 of the ’348 patent recites a combination of physical

devices and data processing components, including inventive components that improve upon the

functioning and operation of remote imaging systems.

    36.         The written description of the ’348 patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patently distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

    37.         Defendant has infringed the ’348 patent by making, having made, using, importing,

providing, supplying, distributing, selling, or offering the Accused Instrumentalities for sale.



                                                       5
           Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 6 of 34




    38.        The Accused Instrumentalities include a system for generating a map of a surface.

    39.        The Accused Instrumentalities include a global position transmitter.

    40.        The Accused Instrumentalities include a vehicle, disposed over the surface.

    41.        The Accused Instrumentalities include an elevation measurement unit, secured to

the vehicle.

    42.        The Accused Instrumentalities include a global positioning antenna, secured to the

vehicle.

    43.        The Accused Instrumentalities include an attitude measurement unit, secured to the

vehicle.

    44.        The Accused Instrumentalities include an imaging array, secured to the vehicle.

    45.        The Accused Instrumentalities include a housing.

    46.        The Accused Instrumentalities include an aperture, disposed in the housing, having

an intersection area therein.

    47.        The Accused Instrumentalities include a first imaging sensor, coupled to the

housing, having a first focal axis passing through the aperture within the intersection area,

generating a first array of pixels, wherein the first array of pixels is at least two dimensional.

    48.        The Accused Instrumentalities include a second imaging sensor, coupled to the

housing and offset from the first imaging sensor, having a second focal axis passing through the

aperture and intersecting the first focal axis within the intersection area, generating a second array

of pixels, wherein the second array of pixels is at least two dimensional.

    49.        The Accused Instrumentalities include a computer, connected to the elevation

measurement unit, the global positioning antenna, the attitude measurement unit, and first and

second imaging sensors; correlating at least a portion of the image data from the first and second



                                                      6
           Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 7 of 34




imaging sensors to a portion of the surface based on input from one or more of: the elevation

measurement unit, the global positioning antenna, and the attitude measurement unit.

    50.        As described above, Defendant has directly infringed (literally or under the doctrine

of equivalents) at least claim 1 of the ’348 patent. Defendant’s infringement in this regard is

ongoing.

    51.        Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Plaintiff in an amount that compensates it for such

infringement, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

    52.        Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’348 patent.

    53.        Defendant has also indirectly infringed one or more of the claims of the ’348 patent

by inducing others to directly infringe the ’348 patent. Defendant has induced end-users, including

Defendant’s personnel and contractors, to directly infringe (literally or under the doctrine of

equivalents) the ’348 patent by making and using the Accused Instrumentalities. Defendant took

active steps, directly or through contractual relationships with others, with the specific intent to

cause them to use the Accused Instrumentalities in a manner that infringes one or more claims of

the ’348 patent, including, for example, claim 1 of the ’348 patent. Such steps by Defendant

included, among other things, advising or directing personnel or contractors to make or use the

Accused Instrumentalities in an infringing manner; advertising and promoting the use of the

Accused Instrumentalities in an infringing manner; or distributing instructions that guide personnel

or contractors to use the Accused Instrumentalities in an infringing manner. Upon information



                                                      7
          Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 8 of 34




and belief, Defendant has been and continues to perform these steps, which constitute induced

infringement with the knowledge of the ’348 patent and with the knowledge that the induced acts

constitute infringement. Defendant is aware that the normal and customary use of the Accused

Instrumentalities by others would infringe the ’348 patent. Defendant’s inducement is ongoing.

    54.         Defendant has also indirectly infringed by contributing to the infringement of the

’348 patent. Defendant has contributed to the direct infringement of the ’348 patent by its

personnel, contractors, and suppliers. The Accused Instrumentalities have special features that are

specially designed to be used in an infringing way and that have no substantial uses other than

ones that infringe one or more claims of the ’348 patent, including, for example, claim 1 of the

’348 patent. The special features include, for example, the physical devices and data processing

components recited in claim 1, including the interrelation between those devices and components,

that allow the claimed system to generate a map of a surface. The special features constitute a

material part of the invention of one or more of the claims of the ’348 patent and are not staple

articles of commerce suitable for substantial non-infringing use.          Defendant’s contributory

infringement is ongoing.

    55.         Defendant has knowledge of the ’348 patent at least as of the date when it was

notified of the filing of this action.

    56.         Furthermore, on information and belief, Defendant has a policy or practice of not

reviewing the patents of others (including instructing its employees to not review the patents of

others), and thus has been willfully blind of Plaintiff’s patent rights.

    57.         Defendant’s actions are at least objectively reckless as to the risk of infringing a

valid patent and this objective risk was either known or should have been known by Defendant.




                                                      8
          Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 9 of 34




    58.         Defendant’s direct and indirect infringement of the ’348 patent is, has been, and

continues to be willful, intentional, deliberate, or in conscious disregard of Plaintiff’s rights under

the patent.

    59.         Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to VI in an amount that compensates it for such

infringement, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

    60.         VI has suffered irreparable harm, through its loss of market share and goodwill, for

which there is no adequate remedy at law. VI has and will continue to suffer this harm by virtue

of Defendant’s infringement of the ’348 patent. Defendant’s actions have interfered with and will

interfere with VI’s ability to license technology. The balance of hardships favors VI’s ability to

commercialize its own ideas and technology. The public interest in allowing VI to enforce its right

to exclude outweighs other public interests, which supports injunctive relief in this case.


                                             COUNT II

                 DIRECT INFRINGEMENT OF U.S. PATENT NO. 7,212,938

    61.         VI repeats and re-alleges the allegations in Paragraphs 1-60 as though fully set forth

in their entirety.

    62.         VI owns all substantial rights, interest, and title in and to the ’938 patent, including

the sole and exclusive right to prosecute this action and enforce the ’938 patent against infringers,

and to collect damages for all relevant times.

    63.         The United States Patent and Trademark Office duly issued the ’938 patent on May

1, 2007. A copy of the ’938 patent is attached as Exhibit B.




                                                       9
          Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 10 of 34




    64.        The ’938 patent is entitled “Method Of Using A Self-locking Travel Pattern To

Achieve Calibration Of Remote Sensors Using Conventionally Collected Data.” The ’938 patent

describes systems and methods for calibrating remote sensing systems using a self-locking travel

pattern and target remote sensing data.

    65.        The claims of the ’938 patent are not directed to an abstract idea and also recite an

inventive concept. For example, claim 1 of the ’938 patent recites a combination of physical

devices and data processing components, including inventive components that improve upon the

functioning and operation of remote imaging systems.

    66.        The written description of the ’938 patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patently distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

    67.        Defendant has infringed the ’938 patent by making, having made, using, importing,

providing, supplying, distributing, selling, or offering the Accused Instrumentalities for sale.

    68.        Using the Accused Instrumentalities, Defendant calibrates a remote sensor system.

    69.        Defendant mounts at least one remote sensor on a vehicle.

    70.        Using the Accused Instrumentalities, Defendant moves the vehicle in a self-locking

pattern over a target area to calibrate the remote sensor. The movement comprises a pattern that

produces at least three substantially parallel travel lines out of a group of three or more lines, at

least one of which travel lines is in an opposing direction to the other substantially parallel travel

lines.




                                                     10
           Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 11 of 34




    71.        Using the Accused Instrumentalities, Defendant generates swath widths for each

substantially parallel travel line with the remote sensor device.

    72.        Using the Accused Instrumentalities, Defendant collects remote sensing data of the

target area during vehicle movement.

    73.        Defendant inputs the remote sensing data into a computer to calculate calibration

data.

    74.        Using the Accused Instrumentalities, Defendant applies the calibration data to the

remote sensing data to remove bias in a displayable image output or in an electrical strength signal.

    75.        As described above, Defendant has directly infringed (literally or under the doctrine

of equivalents) at least claim 1 of the ’938 patent. Defendant’s infringement in this regard is

ongoing.

    76.        Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Plaintiff in an amount that compensates it for such

infringement, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

    77.        Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’938 patent.

    78.        Defendant has also indirectly infringed one or more claims of the ’938 patent by

inducing others to directly infringe the ’938 patent. Defendant has induced end-users, including

Defendant’s personnel and contractors, to directly infringe (literally or under the doctrine of

equivalents) the ’938 patent using the Accused Instrumentalities. Defendant took active steps,

directly or through contractual relationships with others, with the specific intent to cause them to



                                                      11
          Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 12 of 34




use the Accused Instrumentalities in a manner that infringes one or more claims of the ’938 patent,

including, for example, claim 1 of the ’938 patent. Such steps by Defendant included, among other

things, advising or directing personnel or contractors to use the Accused Instrumentalities in an

infringing manner; advertising and promoting the use of the Accused Instrumentalities in an

infringing manner; or distributing instructions that guide personnel or contractors to use the

Accused Instrumentalities in an infringing manner. Upon information and belief, Defendant has

been and continues to perform these steps, which constitute induced infringement with the

knowledge of the ’938 patent and with the knowledge that the induced acts constitute infringement.

Defendant is aware that the normal and customary use of the Accused Instrumentalities by others

would infringe the ’938 patent. Defendant’s inducement is ongoing.

    79.         Defendant has also indirectly infringed by contributing to the infringement of the

’938 patent. Defendant has contributed to the direct infringement of the ’938 patent by its

personnel, contractors, and suppliers. The Accused Instrumentalities, which are provided by

Defendant to its personnel, contractors, and suppliers, have special features that are specially

designed to be used in an infringing way and that have no substantial uses other than ones that

infringe one or more claims of the ’938 patent, including, for example, claim 1 of the ’938 patent.

The special features include, for example, the steps recited in claim 1. The special features

constitute a material part of the invention of one or more of the claims of the ’938 patent and are

not staple articles of commerce suitable for substantial non-infringing use.          Defendant’s

contributory infringement is ongoing.

    80.         Defendant has knowledge of the ’938 patent at least as of the date when it was

notified of the filing of this action.




                                                    12
          Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 13 of 34




    81.         Furthermore, on information and belief, Defendant has a policy or practice of not

reviewing the patents of others (including instructing its employees to not review the patents of

others), and thus has been willfully blind of Plaintiff’s patent rights.

    82.         Defendant’s actions are at least objectively reckless as to the risk of infringing a

valid patent and this objective risk was either known or should have been known by Defendant.

    83.         Defendant’s direct and indirect infringement of the ’938 patent is, has been, and

continues to be willful, intentional, deliberate, or in conscious disregard of Plaintiff’s rights under

the patent.

    84.         Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to VI in an amount that compensates it for such

infringement, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

    85.         VI has suffered irreparable harm, through its loss of market share and goodwill, for

which there is no adequate remedy at law. VI has and will continue to suffer this harm by virtue

of Defendant’s infringement of the ’938 patent. Defendant’s actions have interfered with and will

interfere with VI’s ability to license technology. The balance of hardships favors VI’s ability to

commercialize its own ideas and technology. The public interest in allowing VI to enforce its right

to exclude outweighs other public interests, which supports injunctive relief in this case.


                                            COUNT III

                 DIRECT INFRINGEMENT OF U.S. PATENT NO. 7,725,258

    86.         VI repeats and re-alleges the allegations in Paragraphs 1-85 as though fully set forth

in their entirety.




                                                      13
          Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 14 of 34




    87.        VI owns all substantial rights, interest, and title in and to the ’258 patent, including

the sole and exclusive right to prosecute this action and enforce the ’258 patent against infringers,

and to collect damages for all relevant times. The United States Patent and Trademark Office duly

issued the ’258 patent on May 25, 2010. A copy of the ’258 patent is attached as Exhibit C.

    88.        The ’258 patent is entitled “Vehicle Based Data Collection and Processing System

And Imaging Sensor System And Methods Thereof.” The ’258 patent describes vehicle-based

data collection and processing systems. The systems include receivers and imaging arrays secured

to a vehicle for generating maps of a surface

    89.        The claims of the ’258 patent are not directed to an abstract idea and also recite an

inventive concept. For example, claim 1 of the ’258 patent recites a combination of physical

devices and data processing components, including inventive components that improve upon the

functioning and operation of remote imaging systems.

    90.        The written description of the ’258 patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patently distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

    91.        Defendant has infringed the ’258 patent by making, having made, using, importing,

providing, supplying, distributing, selling, or offering the Accused Instrumentalities for sale.

    92.        The Accused Instrumentalities include a system for generating a map of a surface.

    93.        The Accused Instrumentalities include a global positioning receiver.

    94.        The Accused Instrumentalities include a vehicle in alignment with a target area.




                                                     14
          Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 15 of 34




    95.        The Accused Instrumentalities include an elevation measurement unit in

communication with the vehicle.

    96.        The Accused Instrumentalities include a global positioning antenna in

communication with the vehicle.

    97.        The Accused Instrumentalities include an attitude measurement unit in

communication with the vehicle.

    98.        The Accused Instrumentalities include an imaging sensor system disposed to the

vehicle. The imaging sensor system includes a rigid mount plate affixed to the vehicle, a first rigid

mount unit affixed to the mount plate, and having a first and second imaging sensor disposed

within the first mount unit. The first imaging and second imaging sensors each have a focal axis

passing through an aperture in the first mount unit and the mount plate, wherein the first and second

imaging sensors each generate a first array of pixels, and wherein each array of pixels is at least

two dimensional.

    99.        The imaging sensor system includes a second rigid mount unit affixed to the mount

plate and a third imaging sensor disposed within the second mount unit.

   100.        The imaging sensor system further includes a computer in communication with the

elevation measurement unit, the global positioning antenna, the attitude measurement unit, the first

imaging sensor, and the second imaging sensor. The computer correlates at least a portion of the

image data from the first imaging sensor and the second imaging sensor to a portion of the target

area based on input from one or more of the elevation measurement units, the global positioning

antenna, and the attitude measurement unit.




                                                     15
           Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 16 of 34




   101.        As described above, Defendant has directly infringed (literally or under the doctrine

of equivalents) at least claim 1 of the ’258 patent. Defendant’s infringement in this regard is

ongoing.

   102.        Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Plaintiff in an amount that compensates it for such

infringement, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

   103.        Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’258 patent.

   104.        Defendant has also indirectly infringed one or more of the claims of the ’258 patent

by inducing others to directly infringe the ’258 patent. Defendant has induced end-users, including

Defendant’s personnel and contractors, to directly infringe (literally or under the doctrine of

equivalents) the ’258 patent by making and using the Accused Instrumentalities. Defendant took

active steps, directly or through contractual relationships with others, with the specific intent to

cause them to use the Accused Instrumentalities in a manner that infringes one or more claims of

the ’258 patent, including, for example, claim 1 of the ’258 patent. Such steps by Defendant

included, among other things, advising or directing personnel or contractors to make or use the

Accused Instrumentalities in an infringing manner; advertising and promoting the use of the

Accused Instrumentalities in an infringing manner; or distributing instructions that guide personnel

or contractors to use the Accused Instrumentalities in an infringing manner. Upon information

and belief, Defendant has been and continues to perform these steps, which constitute induced

infringement with the knowledge of the ’258 patent and with the knowledge that the induced acts



                                                      16
          Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 17 of 34




constitute infringement. Defendant is aware that the normal and customary use of the Accused

Instrumentalities by others would infringe the ’258 patent. Defendant’s inducement is ongoing.

   105.         Defendant has also indirectly infringed by contributing to the infringement of the

’258 patent. Defendant has contributed to the direct infringement of the ’258 patent by its

personnel, contractors, and suppliers. The Accused Instrumentalities have special features that are

specially designed to be used in an infringing way and that have no substantial uses other than

ones that infringe one or more claims of the ’258 patent, including, for example, claim 1 of the

’258 patent. The special features include, for example, the physical devices and data processing

components recited in claim 1, including the interrelation between those devices and components,

that allow the claimed system to generate a map of a surface. The special features constitute a

material part of the invention of one or more of the claims of the ’258 patent and are not staple

articles of commerce suitable for substantial non-infringing use.          Defendant’s contributory

infringement is ongoing.

   106.         Defendant has knowledge of the ’258 patent at least as of the date when it was

notified of the filing of this action.

   107.         Furthermore, on information and belief, Defendant has a policy or practice of not

reviewing the patents of others (including instructing its employees to not review the patents of

others), and thus has been willfully blind of Plaintiff’s patent rights.

   108.         Defendant’s actions are at least objectively reckless as to the risk of infringing a

valid patent and this objective risk was either known or should have been known by Defendant.

   109.         Defendant’s direct and indirect infringement of the ’258 patent is, has been, and

continues to be willful, intentional, deliberate, or in conscious disregard of Plaintiff’s rights under

the patent.



                                                      17
          Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 18 of 34




   110.         Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to VI in an amount that compensates it for such

infringement, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

   111.         VI has suffered irreparable harm, through its loss of market share and goodwill, for

which there is no adequate remedy at law. VI has and will continue to suffer this harm by virtue

of Defendant’s infringement of the ’258 patent. Defendant’s actions have interfered with and will

interfere with VI’s ability to license technology. The balance of hardships favors VI’s ability to

commercialize its own ideas and technology. The public interest in allowing VI to enforce its right

to exclude outweighs other public interests, which supports injunctive relief in this case.


                                             COUNT IV

                 DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,483,960

   112.         VI repeats and re-alleges the allegations in Paragraphs 1-111 as though fully set

forth in their entirety.

   113.         VI owns all substantial rights, interest, and title in and to the ’960 patent, including

the sole and exclusive right to prosecute this action and enforce the ’960 patent against infringers,

and to collect damages for all relevant times. The United States Patent and Trademark Office duly

issued the ’960 patent on July 9, 2013. A copy of the ’960 patent is attached as Exhibit D.

   114.         The ’960 patent is entitled “Self-Calibrated, Remote Imaging And Data Processing

System.” The ’960 patent describes systems for generating maps of a surface. The systems include

a vehicle, sensors, and an antenna secured to a vehicle for generating a map of a target area.

   115.         The claims of the ’960 patent are not directed to an abstract idea and also recite an

inventive concept. For example, claim 1 of the ’960 patent recites a combination of physical


                                                      18
           Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 19 of 34




devices and data processing components, including inventive components that improve upon the

functioning and operation of remote imaging systems.

   116.        The written description of the ’960 patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patently distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

   117.        Defendant has infringed the ’960 patent by making, having made, using, importing,

providing, supplying, distributing, selling, or offering the Accused Instrumentalities for sale.

   118.        The Accused Instrumentalities include a system for generating a map.

   119.        The Accused Instrumentalities include a global positioning receiver.

   120.        The Accused Instrumentalities include a vehicle in alignment with a target area.

   121.        The Accused Instrumentalities include an elevation measurement unit, in

communication with the vehicle.

   122.        The Accused Instrumentalities include a global positioning antenna, in

communication with the vehicle.

   123.        The Accused Instrumentalities include an attitude measurement unit, in

communication with the vehicle.

   124.        The Accused Instrumentalities include an imaging sensor system, disposed to the

vehicle.

   125.        The imaging sensor system includes a rigid mount plate affixed to the vehicle.

   126.        The imaging sensor system includes a first rigid mount unit affixed to the mount

plate and has at least two imaging sensors disposed within the first mount unit, wherein a first



                                                     19
           Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 20 of 34




imaging sensor and a second imaging sensor each has a focal axis passing through an aperture in

the first mount unit and the mount plate, wherein the first and second imaging sensor each

generates a first data array of pixels, wherein each data array of pixels is at least two dimensional,

wherein the first and second imaging sensors are offset to have a first image overlap area in the

target area, wherein the first sensor’s image data bisects the second sensor’s image data in the first

image overlap area.

   127.        The imaging sensor system includes a computer in communication with the

elevation measurement unit, the global positioning antenna, the attitude measurement unit, the first

imaging sensor, and the second imaging sensor, and correlates at least a portion of the image areas

from the first imaging sensor and the second imaging sensor to a portion of the target area based

on input from one or more of: the elevation measurement unit, the global positioning antenna, and

the attitude measurement unit.

   128.        As described above, Defendant has directly infringed (literally or under the doctrine

of equivalents) at least claim 1 of the ’960 patent. Defendant’s infringement in this regard is

ongoing.

   129.        Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Plaintiff in an amount that compensates it for such

infringement, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

   130.        Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’960 patent.




                                                      20
          Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 21 of 34




   131.        Defendant has also indirectly infringed one or more of the claims of ’960 patent by

inducing others to directly infringe the ’960 patent. Defendant has induced end-users, including

Defendant’s personnel and contractors, to directly infringe (literally or under the doctrine of

equivalents) the ’960 patent by making and using the Accused Instrumentalities. Defendant took

active steps, directly or through contractual relationships with others, with the specific intent to

cause them to use the Accused Instrumentalities in a manner that infringes one or more claims of

the ’960 patent, including, for example, claim 1 of the ’960 patent. Such steps by Defendant

included, among other things, advising or directing personnel or contractors to make or use the

Accused Instrumentalities in an infringing manner; advertising and promoting the use of the

Accused Instrumentalities in an infringing manner; or distributing instructions that guide personnel

or contractors to use the Accused Instrumentalities in an infringing manner. Upon information

and belief, Defendant has been and continues to perform these steps, which constitute induced

infringement with the knowledge of the ’960 patent and with the knowledge that the induced acts

constitute infringement. Defendant is aware that the normal and customary use of the Accused

Instrumentalities by others would infringe the ’960 patent. Defendant’s inducement is ongoing.

   132.        Defendant has also indirectly infringed by contributing to the infringement of the

’960 patent. Defendant has contributed to the direct infringement of the ’960 patent by its

personnel, contractors, and suppliers. The Accused Instrumentalities have special features that are

specially designed to be used in an infringing way and that have no substantial uses other than

ones that infringe one or more claims of the ’960 patent, including, for example, claim 1 of the

’960 patent. The special features include, for example, the physical devices and data processing

components recited in claim 1, including the interrelation between those devices and components,

that allow the claimed system to generate a map of a surface. The special features constitute a



                                                    21
          Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 22 of 34




material part of the invention of one or more of the claims of the ’960 patent and are not staple

articles of commerce suitable for substantial non-infringing use.          Defendant’s contributory

infringement is ongoing.

   133.         Defendant has knowledge of the ’960 patent at least as of the date when it was

notified of the filing of this action.

   134.         Furthermore, on information and belief, Defendant has a policy or practice of not

reviewing the patents of others (including instructing its employees to not review the patents of

others), and thus has been willfully blind of Plaintiff’s patent rights.

   135.         Defendant’s actions are at least objectively reckless as to the risk of infringing a

valid patent and this objective risk was either known or should have been known by Defendant.

   136.         Defendant’s direct and indirect infringement of the ’960 patent is, has been, and

continues to be willful, intentional, deliberate, or in conscious disregard of Plaintiff’s rights under

the patent.

   137.         Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to VI in an amount that compensates it for such

infringement, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

   138.         VI has suffered irreparable harm, through its loss of market share and goodwill, for

which there is no adequate remedy at law. VI has and will continue to suffer this harm by virtue

of Defendant’s infringement of the ’960 patent. Defendant’s actions have interfered with and will

interfere with VI’s ability to license technology. The balance of hardships favors VI’s ability to

commercialize its own ideas and technology. The public interest in allowing VI to enforce its right

to exclude outweighs other public interests, which supports injunctive relief in this case.



                                                      22
          Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 23 of 34




                                             COUNT V

                 DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,994,822

   139.         VI repeats and re-alleges the allegations in Paragraphs 1-138 as though fully set

forth in their entirety.

   140.         VI owns all substantial rights, interest, and title in and to the ’822 patent, including

the sole and exclusive right to prosecute this action and enforce the ’822 patent against infringers,

and to collect damages for all relevant times. The United States Patent and Trademark Office duly

issued the ’822 patent on March 31, 2015. A copy of the ’822 patent is attached as Exhibit E.

   141.         The ’822 patent is entitled “Infrastructure Mapping System and Method.” The ’822

patent describes systems for generating a map of a target area. The systems include, among other

things, a vehicle, a receiver, and sensors for generating a map of a target area.

   142.         The claims of the ’822 patent are not directed to an abstract idea and also recite an

inventive concept. For example, claim 1 of the ’822 patent recites a combination of physical

devices and data processing components, including inventive components that improve upon the

functioning and operation of remote imaging systems.

   143.         The written description of the ’822 patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patently distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

   144.         Defendant has infringed the ’822 patent by making, having made, using, importing,

providing, supplying, distributing, selling, or offering the Accused Instrumentalities for sale.




                                                      23
          Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 24 of 34




   145.        The Accused Instrumentalities include a system for generating a map of a target

area.

   146.        The Accused Instrumentalities include a global position receiver.

   147.        The Accused Instrumentalities include an elevation measurement unit, adaptably

mountable to a vehicle or a platform.

   148.        The Accused Instrumentalities include a global positioning antenna, adaptably

mountable to the vehicle or the platform.

   149.        The Accused Instrumentalities include an attitude measurement unit, adaptably

mountable to the vehicle or the platform.

   150.        The Accused Instrumentalities include an imaging sensor system, adaptably

mountable to the vehicle or the platform having a view of the target area.

   151.        The imaging sensor system includes a mount unit, having at least three imaging

sensors disposed within the mount unit, wherein a first imaging sensor, a second imaging sensor,

and a third imaging sensor each has a focal axis passing through an aperture in the mount unit,

wherein the first imaging sensor generates a first image area of the target area comprising a first

data array of pixels, the second imaging sensor generates a second image area of the target area

comprising a second data array of pixels, and the third imaging sensor generates a third image area

of the target area comprising a third data array of pixels, wherein the second imaging sensor is

offset from the first imaging sensor along a first array axis in across track, cross-eyed fashion to

have a first image overlap area in the target area, wherein the third imaging sensor is offset from

the first imaging sensor along the first array axis opposite the second imaging sensor.

   152.        The Accused Instrumentalities include a computer in communication with the

elevation measurement unit, the global positioning antenna, the attitude measurement unit, and the



                                                    24
           Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 25 of 34




first, second, and third imaging sensors; correlating at least a portion of the image area from the

first, second, and third imaging sensors to a portion of the target area based on input from one or

more of: the elevation measurement unit, the global positioning antenna, and the attitude

measurement unit.

   153.        As described above, Defendant has directly infringed (literally or under the doctrine

of equivalents) at least claim 1 of the ’822 patent. Defendant’s infringement in this regard is

ongoing.

   154.        Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Plaintiff in an amount that compensates it for such

infringement, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

   155.        Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’822 patent.

   156.        Defendant has also indirectly infringed one or more of the claims of ’822 patent by

inducing others to directly infringe the ’822 patent. Defendant has induced end-users, including

Defendant’s personnel and contractors, to directly infringe (literally or under the doctrine of

equivalents) the ’822 patent by making and using the Accused Instrumentalities. Defendant took

active steps, directly or through contractual relationships with others, with the specific intent to

cause them to use the Accused Instrumentalities in a manner that infringes one or more claims of

the ’822 patent, including, for example, claim 1 of the ’822 patent. Such steps by Defendant

included, among other things, advising or directing personnel or contractors to make or use the

Accused Instrumentalities in an infringing manner; advertising and promoting the use of the



                                                      25
          Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 26 of 34




Accused Instrumentalities in an infringing manner; or distributing instructions that guide personnel

or contractors to use the Accused Instrumentalities in an infringing manner. Upon information

and belief, Defendant has been and continues to perform these steps, which constitute induced

infringement with the knowledge of the ’822 patent and with the knowledge that the induced acts

constitute infringement. Defendant is aware that the normal and customary use of the Accused

Instrumentalities by others would infringe the ’822 patent. Defendant’s inducement is ongoing.

   157.         Defendant has also indirectly infringed by contributing to the infringement of the

’822 patent. Defendant has contributed to the direct infringement of the ’822 patent by its

personnel, contractors, and suppliers. The Accused Instrumentalities have special features that are

specially designed to be used in an infringing way and that have no substantial uses other than

ones that infringe one or more claims of the ’822 patent, including, for example, claim 1 of the

’822 patent. The special features include, for example, the physical devices and data processing

components recited in claim 1, including the interrelation between those devices and components,

that allow the claimed system to generate a map of a target area. The special features constitute a

material part of the invention of one or more of the claims of the ’822 patent and are not staple

articles of commerce suitable for substantial non-infringing use.          Defendant’s contributory

infringement is ongoing.

   158.         Defendant has knowledge of the ’822 patent at least as of the date when it was

notified of the filing of this action.

   159.         Furthermore, on information and belief, Defendant has a policy or practice of not

reviewing the patents of others (including instructing its employees to not review the patents of

others), and thus has been willfully blind of Plaintiff’s patent rights.




                                                      26
          Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 27 of 34




   160.         Defendant’s actions are at least objectively reckless as to the risk of infringing a

valid patent and this objective risk was either known or should have been known by Defendant.

   161.         Defendant’s direct and indirect infringement of the ’822 patent is, has been, and

continues to be willful, intentional, deliberate, or in conscious disregard of Plaintiff’s rights under

the patent.

   162.         Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to VI in an amount that compensates it for such

infringement, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

   163.         VI has suffered irreparable harm, through its loss of market share and goodwill, for

which there is no adequate remedy at law. VI has and will continue to suffer this harm by virtue

of Defendant’s infringement of the ’822 patent. Defendant’s actions have interfered with and will

interfere with VI’s ability to license technology. The balance of hardships favors VI’s ability to

commercialize its own ideas and technology. The public interest in allowing VI to enforce its right

to exclude outweighs other public interests, which supports injunctive relief in this case.


                                             COUNT VI

                 DIRECT INFRINGEMENT OF U.S. PATENT NO. 9,389,298

   164.         VI repeats and re-alleges the allegations in Paragraphs 1-163 as though fully set

forth in their entirety.

   165.         VI owns all substantial rights, interest, and title in and to the ’298 patent, including

the sole and exclusive right to prosecute this action and enforce the ’298 patent against infringers,

and to collect damages for all relevant times. The United States Patent and Trademark Office duly

issued the ’298 patent on July 12, 2016. A copy of the ’298 patent is attached as Exhibit F.


                                                      27
          Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 28 of 34




   166.          The ’298 patent is entitled “Self-Calibrated, Remote Imaging And Data Processing

System.” The ’298 patent describes systems for generating maps of a target area. The systems

include, among other things, a receiver, a vehicle, sensors, and an antenna for generating maps of

a target area.

   167.          The claims of the ’298 patent are not directed to an abstract idea and also recite an

inventive concept. For example, claim 1 of the ’298 patent recites a combination of physical

devices and data processing components, including inventive components that improve upon the

functioning and operation of remote imaging systems.

   168.          The written description of the ’298 patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patently distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

   169.          Defendant has infringed the ’298 patent by making, having made, using, importing,

providing, supplying, distributing, selling, or offering the Accused Instrumentalities for sale.

   170.          The Accused Instrumentalities include a system for generating a map of a target

area.

   171.          The Accused Instrumentalities include a global positioning receiver.

   172.          The Accused Instrumentalities include an elevation measurement unit, adaptably

mountable to a vehicle.

   173.          The Accused Instrumentalities include a global positioning antenna, adaptably

mountable to the vehicle.




                                                      28
           Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 29 of 34




   174.        The Accused Instrumentalities include an attitude measurement unit, adaptably

mountable to the vehicle.

   175.        The Accused Instrumentalities include an imaging sensor system, adaptably

mountable to the vehicle having a view of the target area.

   176.        The imaging sensor systems includes a rigid mount unit having at least two imaging

sensors disposed within the mount unit, wherein a first imaging sensor and a second imaging

sensor each has a focal axis passing through an aperture in the mount unit, wherein the first imaging

sensor generates a first image area comprising a first data array of pixels and the second imaging

sensor generates a second image area comprising a second data array of pixels, wherein the first

and second imaging sensors are offset to have a first image overlap area in the target area, wherein

the first sensor’s image data bisects the second sensor’s image data in the first image overlap area.

   177.        The Accused Instrumentalities include a computer in communication with the

elevation measurement unit, the global positioning antenna, the attitude measurement unit, the first

imaging sensor, and the second imaging sensor. The computer correlates at least a portion of the

image areas from the first imaging sensor and the second imaging sensor to a portion of the target

area based on input from one or more of: the elevation measurement unit, the global positioning

antenna, and the attitude measurement unit.

   178.        As described above, Defendant has directly infringed (literally or under the doctrine

of equivalents) at least claim 1 of the ’298 patent. Defendant’s infringement in this regard is

ongoing.

   179.        Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Plaintiff in an amount that compensates it for such




                                                     29
          Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 30 of 34




infringement, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

   180.        Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’298 patent.

   181.        Defendant has also indirectly infringed one or more of the claims of ’298 patent by

inducing others to directly infringe the ’298 patent. Defendant has induced end-users, including

Defendant’s personnel and contractors, to directly infringe (literally or under the doctrine of

equivalents) the ’298 patent by making and using the Accused Instrumentalities. Defendant took

active steps, directly or through contractual relationships with others, with the specific intent to

cause them to use the Accused Instrumentalities in a manner that infringes one or more claims of

the ’298 patent, including, for example, claim 1 of the ’298 patent. Such steps by Defendant

included, among other things, advising or directing personnel or contractors to make or use the

Accused Instrumentalities in an infringing manner; advertising and promoting the use of the

Accused Instrumentalities in an infringing manner; or distributing instructions that guide personnel

or contractors to use the Accused Instrumentalities in an infringing manner. Upon information

and belief, Defendant has been and continues to perform these steps, which constitute induced

infringement with the knowledge of the ’298 patent and with the knowledge that the induced acts

constitute infringement. Defendant is aware that the normal and customary use of the Accused

Instrumentalities by others would infringe the ’298 patent. Defendant’s inducement is ongoing.

   182.        Defendant has also indirectly infringed by contributing to the infringement of the

’298 patent. Defendant has contributed to the direct infringement of the ’298 patent by its

personnel, contractors, and suppliers. The Accused Instrumentalities have special features that are



                                                      30
          Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 31 of 34




specially designed to be used in an infringing way and that have no substantial uses other than

ones that infringe one or more claims of the ’298 patent, including, for example, claim 1 of the

’298 patent. The special features include, for example, the physical devices and data processing

components recited in claim 1, including the interrelation between those devices and components,

that allow the claimed system to generate a map of a target area. The special features constitute a

material part of the invention of one or more of the claims of the ’298 patent and are not staple

articles of commerce suitable for substantial non-infringing use.          Defendant’s contributory

infringement is ongoing.

   183.         Defendant has knowledge of the ’298 patent at least as of the date when it was

notified of the filing of this action.

   184.         Furthermore, on information and belief, Defendant has a policy or practice of not

reviewing the patents of others (including instructing its employees to not review the patents of

others), and thus has been willfully blind of Plaintiff’s patent rights.

   185.         Defendant’s actions are at least objectively reckless as to the risk of infringing a

valid patent and this objective risk was either known or should have been known by Defendant.

   186.         Defendant’s direct and indirect infringement of the ’298 patent is, has been, and

continues to be willful, intentional, deliberate, or in conscious disregard of Plaintiff’s rights under

the patent.

   187.         Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to VI in an amount that compensates it for such

infringement, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.




                                                      31
           Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 32 of 34




   188.           VI has suffered irreparable harm, through its loss of market share and goodwill, for

which there is no adequate remedy at law. VI has and will continue to suffer this harm by virtue

of Defendant’s infringement of the ’298 patent. Defendant’s actions have interfered with and will

interfere with VI’s ability to license technology. The balance of hardships favors VI’s ability to

commercialize its own ideas and technology. The public interest in allowing VI to enforce its right

to exclude outweighs other public interests, which supports injunctive relief in this case.

                                            JURY DEMAND

          Plaintiff hereby requests a trial by jury on all issues so triable by right.

                                        PRAYER FOR RELIEF

          VI requests that the Court find in its favor and against Defendant, and that the Court grant

VI the following relief:

          a.      Judgment that one or more claims of the Asserted Patents have been infringed,

either literally or under the doctrine of equivalents, by Defendant or all others acting in concert

therewith;

          b.      A permanent injunction enjoining Defendant and its officers, directors, agents,

servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in

concert therewith from infringement of the ’348, ’938, ’258, ’960, ’822, and ’298 patents; or, in

the alternative, an award of a reasonable ongoing royalty for future infringement of the Asserted

Patents by such entities;

          c.      Judgment that Defendant accounts for and pays to VI all damages to and costs

incurred by VI because of Defendant’s infringing activities and other conduct complained of

herein;

          d.      Judgment that Defendant’s infringement be found willful, and that the Court award

treble damages for the period of such willful infringement pursuant to 35 U.S.C. § 284;
                                                         32
            Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 33 of 34




       e.        Pre-judgment and post-judgment interest on the damages caused by Defendant’s

infringing activities and other conduct complained of herein;

       f.        That the Court declare this an exceptional case and award VI its reasonable

attorneys’ fees and costs in accordance with 35 U.S.C. § 285; and

       g.        All other and further relief as the Court may deem just and proper under the

circumstances.


       Dated: March 31, 2021                 Respectfully submitted,


                                             By: /s/ Fred I. Williams
                                             Fred I. Williams
                                             Texas State Bar No. 00794855
                                             Michael Simons
                                             Texas State Bar No. 24008042
                                             Jonathan L. Hardt
                                             Texas State Bar No. 24039906
                                             WILLIAMS SIMONS & LANDIS PLLC
                                             327 Congress Ave., Suite 490
                                             Austin, TX 78701
                                             Tel: 512-543-1354
                                             fwilliams@wsltrial.com
                                             msimons@wsltrial.com
                                             jhardt@wsltrial.com

                                             Todd E. Landis
                                             Texas State Bar No. 24030226
                                             WILLIAMS SIMONS & LANDIS PLLC
                                             2633 McKinney Ave., Suite 130 #366
                                             Dallas, TX 75204
                                             Tel: 512-543-1357
                                             tlandis@wsltrial.com

                                             John Wittenzellner
                                             Pennsylvania State Bar No. 308996
                                             WILLIAMS SIMONS & LANDIS PLLC
                                             1735 Market Street, Suite A #453
                                             Philadelphia, PA 19103
                                             Tel: 512-543-1373
                                             johnw@wsltrial.com


                                                   33
Case 6:21-cv-00318-ADA Document 1 Filed 03/31/21 Page 34 of 34




                            C. Matthew Rozier
                            Colorado State Bar No. 46854
                            WILLIAMS SIMONS & LANDIS PLLC
                            1550 Larimer Street, Suite 1067
                            Denver, CO 80202
                            Tel: (512) 717-6583
                            mrozier@wsltrial.com

                            Attorneys for Plaintiff VI Technologies, LLC




                                  34
